F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 25 2000
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    DARLENE QUINN,

                Plaintiff-Appellant,

    v.                                                    No. 99-6296
                                                    (D.C. No. 99-CV-500-T)
    INTERNAL REVENUE SERVICE,                             (W.D. Okla.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Darlene Quinn, proceeding pro se, brought this action against the

Internal Revenue Service alleging that it was liable for various acts related to


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
other individuals’ use of her social security number on their tax returns. On the

government’s motion, the district court determined that plaintiff had failed to

state a claim on which relief could be granted,   see Fed. R. Civ. P. 12(b)(6), and

dismissed the action with prejudice. Plaintiff appeals. We have jurisdiction

pursuant to 28 U.S.C. § 1291.

       We review the dismissal of a complaint under Rule 12(b)(6) de novo.      See

Sutton v. Utah State Sch. for the Deaf & Blind    , 173 F.3d 1226, 1236 (10th Cir.

1999). We have fully considered plaintiff’s arguments on appeal and reviewed

the record, and we are not persuaded that the district court erred. Therefore, for

substantially the same reasons as stated in the district court’s July 6, 1999 order,

we affirm the district court’s dismissal of plaintiff’s claims.

       AFFIRMED.



                                                       Entered for the Court



                                                       Deanell Reece Tacha
                                                       Circuit Judge




                                            -2-